Citation Nr: 0104574	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to October 30, 1998, 
for the award of entitlement to a total and permanent 
disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to an effective date prior to October 30, 1998, 
for the award of a total and permanent disability rating for 
pension purposes.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The veteran suffered a traumatic brain injury on July 1, 
1995, and was hospitalized and in rehabilitation from July 1, 
1995, to September 25, 1995.

2.  The veteran's claim for a permanent and total disability 
rating for pension purposes was received on October 30, 1998.

3.  The veteran became totally and permanently disabled on 
July 1, 1995.


CONCLUSION OF LAW

An effective date earlier than October 30, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes is not warranted. 38 U.S.C.A. §§ 1521, 5110(a) and 
(b)(3) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.400, 3.342 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5110(a) (West 1991 and Supp. 2000), the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  Generally, the effective 
date for an award of disability pension filed on or after 
October 1, 1984, is the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(i) (2000). 

An exception to this general rule, however, is provided in a 
case where the veteran is permanently and totally disabled 
and is prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  38 U.S.C. § 5110(b)(3)(B); 38 C.F.R. 
§ 3.400(b)(ii)(B) (2000).  In such a case, 38 U.S.C. § 
5110(b)(3)(A) provides that the effective date of the pension 
shall be "the date on which the veteran became permanently 
and totally disabled, if the veteran applied for a 
retroactive award within one year of such date."  If the 
veteran fails to apply for a retroactive award within one 
year of this date, the effective date of the award will be 
the date of application.  38 U.S.C. § 5110(b)(3)(A).

VA regulations also provide that "[w]hile rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim."  38 C.F.R. § 3.400(b)(1)(ii)(B) (2000).

The record shows that the veteran's first and only claim for 
pension benefits was received on October 30, 1998.  He 
asserts that he is entitled to an effective date of July 1, 
1995, the date of his traumatic brain injury, because he was 
prevented by his disability from applying for pension 
benefits until October 30, 1998.  Specifically, he asserts 
that his traumatic brain injury has caused him to suffer 
memory loss to the degree that he must write everything down, 
and that he forgot that he could apply for benefits until 
friends and family told him he could do so in October 1998.

Review of the record shows that on July 1, 1995, the veteran 
suffered a closed head injury during a hang gliding accident.  
He was hospitalized for approximately three months for 
treatment and rehabilitation, being discharged on September 
25, 1995.  At this time he was noted to have moderate 
generalized cognitive linguistic disorder and a Ranch Level 
5-6.  He was independent with self-care and required 
supervision with transfers and ambulation without device.  He 
was alert, oriented, and appropriate.  Medical evidence from 
April 1996 notes that the veteran still has cognitive 
problems, problems following speech, and decreased speech 
volume secondary to a tracheostomy performed at the time of 
his accident.  He also had developed a seizure disorder as a 
result of his head trauma.  

As of June 1997 he was receiving disability benefits from the 
Social Security Administration and handling these funds on 
his own.  He also had attempted to participate in vocational 
rehabilitation programs.  In a January 1999 statement to the 
record the veteran's treating physician, Dr. Rankine, 
asserted that the veteran "forgot about being able to make a 
claim" for benefits from VA and was only made aware of this 
option when informed by his ex-wife that he could do so.  Dr. 
Rankine also noted that the veteran suffers from a severe 
post-traumatic head injury with memory loss as well as poor 
immediate recall, and that he was not currently financially 
competent.  The RO found the veteran to be incompetent to 
handle his funds, and evaluated him for the supervised direct 
payment program, which he is currently enrolled in.

Reviewing the evidence and the law and regulations, the Board 
finds that the assignment of an effective date prior to 
October 30, 1998, is not possible.  Both the statue and the 
regulations state that in order to receive retroactive 
benefits back to the date on which the veteran became 
permanently and totally disabled, the veteran must not only 
establish that he was unable to file due to a physical or 
mental disability, but also must have filed a claim within 
one year of the date that he became permanently and totally 
disabled.  38 U.S.C. § 5110(b)(3); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2000) (emphasis added).  



In the present case, the veteran arguably became totally and 
permanently disabled as of July 1, 1995, and was hospitalized 
until September 25, 1995, and was unable to file a claim 
before then.  However, he did not file a claim before July 1, 
1996, within one year of the date that he became totally and 
permanently disabled.  His first and only claim was filed in 
October 1998, more than three years after he became disabled.  
Accordingly, pursuant to the applicable statute and 
regulations, the effective date of his claim becomes the date 
of receipt of his claim, which is October 30, 1998, the date 
assigned by the RO.

Moreover, even if the statutory and regulatory language were 
not binding, the record does not indicate that the veteran 
was mentally or physically unable to file a claim after 
September 25, 1995.  In fact, as of June 1997 the veteran was 
receiving disability benefits from the Social Security 
Administration, so he must have been able to submit a claim 
for that benefit after September 25, 1995.  Moreover, he was 
sufficiently cognitive functioning to administer his own 
finances until January 1999, and to sign legal documents 
pertaining to his divorce and custody of his children.  Most 
significantly, he was capable of filing a claim in October 
1998 as soon as he was informed by friends and family that VA 
benefits may be available to him, suggesting that had they 
mentioned it earlier he could have filed a claim earlier, and 
that the reason he did not was not cognitive disability but a 
lack of awareness that the benefit was available.  

Consequently, while the Board is sympathetic to the veteran's 
condition, pursuant to the existing laws and regulations, and 
based on the evidence of record, the Board finds that the 
assignment of an effective date prior to October 30, 1998, is 
not warranted, and the veteran's claim therefor is denied.



ORDER

An effective date earlier than October 30, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

